In the
United States Court of Appeals
For the Seventh Circuit

No. 99-2543

United States of America,

Plaintiff-Appellee,

v.

Arriel S. Williams,

Defendant-Appellant.



Appeal from the United States District Court
for the Central District of Illinois.
No. 98-CR-30052--Jeanne E. Scott, Judge.


Argued January 13, 2000--Decided March 28, 2000




  Before Posner, Chief Judge, and Bauer and Rovner,
Circuit Judges.

  Bauer, Circuit Judge. On February 18, 1998,
during a routine traffic stop and search, Arriel
Williams was arrested for possession of crack-
cocaine. Williams filed a motion to quash the
arrest and suppress evidence, which the trial
court denied. As a result Williams entered a
conditional plea on February 11, 1999 and the
court sentenced him to 78 months imprisonment
followed by four years supervised release and a
$100.00 special assessment. Williams now appeals.

I.  Background
  The district court held an evidentiary hearing
on the motion to quash the arrest and suppress
the evidence. After listening to Williams and the
two arresting officers, the court found the
officers’ testimony more credible than Williams’
and denied his motion.


  Officers’ Testimony

  On the evening of February 18, 1998 officer
Lewis stopped Williams’ vehicle for having very
darkly tinted windows and for not having a
visible registration sticker on the rear of the
vehicle. Officer Russell arrived almost
immediately after Lewis stopped Williams. Lewis
approached Williams, asked for his identification
and returned to the squad car to verify the
information. Meanwhile, officer Russell was
talking to the passenger. Russell returned to the
squad car and told Lewis that the passenger had
recently been the victim of a shooting and was
known to carry weapons. He said that the
passenger seemed very nervous and had only
lowered his window an inch or two to talk and
then raised it immediately. When Russell tried to
shine his flashlight in the car the passenger
completely shut the window preventing him from
seeing through the dark tinted windows. Lewis
returned to the car and asked Williams if he
could search the car. Williams acted nervous and
began fidgeting in his seat. He refused to
consent to the search. At this point the officers
asked Williams and the passenger to get out of
the car. Lewis led the passenger to the rear of
the vehicle while Russell went to the front of
the vehicle with Williams. Lewis asked Williams
if he had anything on him he shouldn’t and
Williams stated "No." Lewis then asked Williams
if he could search him and he consented. Russell
stated that he heard Williams say "go ahead and
check."

  Officer Lewis stated that he ran his hands up
one of Williams’ legs and down the other. When
officer Lewis reached between Williams buttocks,
he felt a hard object. Lewis stated that, in his
experience as a police officer this was a common
place to hide contraband. As Lewis was putting on
a rubber glove, Williams ran. Lewis ran after
him, tackled him and sprayed him with pepper
spray in order to put handcuffs on him. Lewis
then reached into the back of Williams’ pants,
under his undershorts and removed a plastic bag
from the buttocks area which contained three
rocks of crack cocaine. Both officers stated that
Williams’ pants were never pulled down nor was
his buttock area exposed and that no bystanders
were around to witness the events.


 William’s Version

  Williams on the other hand testified that the
officer asked to search his car and he refused.
When he asked "why," Lewis responded that he had
nothing better to do. He was then ordered out of
the car, asked if he had anything on him he
shouldn’t, and after he told him no Lewis
searched his outer clothing over his objection.
At which point Lewis felt the hard object and
told Williams he was going to remove it. Williams
testified that Lewis told him that if it was
"weed" he would let him go. As Lewis was putting
a rubber glove on, Williams ran. Lewis tackled
him and sprayed pepper spray in his face because
he wouldn’t put his hands behind his back. Lewis
then pulled down his pants publicly exposing his
buttocks and removed the "crack." Williams stated
he was on his stomach in the yard of a residence
near a street light and passing traffic.

II.   Analysis

  Williams argues that the district court erred
when it found the officers’ testimony more
credible than his own. He contends that he never
gave consent to this search and that there were
no exigent circumstances present to justify the
search under the constitution. The evidence
presented at the suppression hearing directly
contradicted Williams’ assertions that he never
consented to the search. Further, the evidence
showed that, during the course of the initial
search, Williams ran from officer Lewis and not
until after the officers tackled and handcuffed
him was the "crack" seized.

  In reviewing a district judge’s ruling on a
motion to suppress, this court reviews questions
of law de novo and questions of fact for clear
error. Ornelas v. United States, 517 U.S. 690,
698 (1996); United States v. Sholola, 124 F.3d
803, 811 (7th Cir. 1997). We have held that
"[b]ecause the resolution of a motion to suppress
is necessarily fact-specific, we give special
deference to the district court that heard the
testimony and observed the witnesses at the
suppression hearing." Sholola, at 811; United
States v. Stribling, 94 F.3d 321, 323 (7th Cir.
1996).

  The question in this case is one of consent.
Williams does not dispute that probable cause
existed for the officers to stop his car for
having dark tinted widows and lack of visible
registration. Rather, the dispute is whether,
following the traffic stop, he consented to
officer Lewis’ search of him.

  Warrantless searches do not violate the Fourth
Amendment when the police receive consent.
Whether Williams consented to the search was a
question of fact for the district court to
determine. We review the district court’s factual
finding for clear error. United States v. Shelby,
121 F.3d 1118, 1120 (7th Cir. 1997); United
States v. Yusuff, 96 F.3d 982, 987 (7th Cir.
1996). And, we accord near absolute deference to
the district court’s credibility determinations.
Id.

  After listening to both sides, the district
court found that the officers’ testimony
regarding consent to be more credible than
Williams’. The officers were justified both in
stopping the car and in ordering Williams and his
passenger from the car. Williams consented to the
initial search and the subsequent search on the
ground which was also justified as a search
incident to arrest. The retrieval of the "crack"
did not invoke any greater intrusion than would
have occurred if the search had been conducted at
the police station. Finally, Williams was not
subjected to a public viewing.

  In credibility cases, such as this, we rely
heavily on the district judge’s determinations
because the judge is in the best position to
evaluate a witness’ demeanor and tone of voice.
United States v. Jensen, 169 F.3d 1044 (7th Cir.
1999). "Under the Supreme Court’s formulation in
Anderson, we must determine whether the testimony
was coherent and plausible, not contradicted by
extrinsic evidence, and not internally
inconsistent, because a district court’s finding
that such testimony is credible can virtually
never be clear error." Id. at 1046; quoting
Anderson v. City of Bessemer City, N.C., 470 U.S.
564, 575, 105 S.Ct. 1504, 84 L.Ed.2d (1985).
Because the district court’s findings of consent
and credibility were supported by the record and
the subsequent seizure of the "crack" was
justified as a search incident to arrest, we
uphold its determination.

  Williams next argues that the "crack" seized
from him should be suppressed because it was
found when Officer Lewis "strip searched" him at
the scene subjecting him to great humility and
indignity. The district court, however, construed
the search as a search incident to an arrest, not
a strip search.

  Searches incident to arrests are valid in order
to find weapons and to search for and seize any
evidence on the arrestee’s person in order to
prevent concealment and to preserve evidence for
trial. United States v. Robinson, 414 U.S. 218,
234 (1973). The Court went on to hold "that in
the case of a lawful custodial arrest a full
search of the person is not only an exception to
the warrant requirement of the Fourth Amendment,
but is also a ’reasonable’ search under that
Amendment." Id. at 235. The court must "balance
the need for the particular search against the
invasion of personal rights that the search
entails" in determining the reasonableness of a
search. Kraushaar v. Flanigan, 45 F.3d 1040, 1045
(7th Cir. 1995) quoting Bell v. Wolfish, 441 U.S.
520, 559, 99 S.Ct. 1861, 1884, 60 L.Ed.2d 447
(1979). "Courts must consider the scope of the
particular intrusion, the manner in which it is
conducted, the justification for initiating it,
and the place in which it is conducted." Id.
  The Supreme Court in Minnesota v. Dickerson,
508 U.S. 366, 113 S.Ct. 2130, 124 L.Ed.2d 334
(1994), stated that a seizure is justified if
during a pat-down search of the outer garments,
an object "whose contour or mass" is readily
identifiable as contraband. The court in United
States v. Ashley, 37 F.3d 678 (D.C. Cir. 1994),
followed the reasoning in Dickerson to uphold a
consent search at a bus station. During a
consensual pat-down of the suspect, the officer
felt a hard object underneath his pants and asked
him to open his pants. Id. at 680. The suspect
had on another pair of pants and was asked to
open them, at which point the officer removed a
protruding bag from his underwear containing
crack cocaine. Id. The court took into account
the sweeping, patting, motion of the pat-down,
the officer’s training and experience, and the
fact that he immediately identified the object as
crack cocaine. Id. Further, the court found that
the seizure did not add significantly to the
invasion of privacy from the initial pat-down
search. Id. at 682.

  In this case, Williams initially consented to
the pat-down search. The officer in running his
hands up Williams’ leg felt a hard object between
the cheeks of Williams’ buttocks, which was
readily identifiable to him as contraband. As the
officer went to put on a rubber glove, Williams
ran. Lewis had to run after him, tackle him and
spray him with pepper spray before he could get
him under control. Lewis retrieved the object by
sliding his hand under Williams’ waistband and
down the back part of his pants. Williams was
never disrobed or exposed to the public. The
search occurred at night, away from traffic and
neither officer saw anyone in the vicinity.
Additionally, Williams’ attempt to flee the scene
and his physical resistance prior to the
retrieval of the substance suggest that he would
have tried to further conceal or dispose of the
evidence had they not retrieved it immediately.
  In this case, the scope of the initial pat-down
search by the officers was no more intrusive than
that which was already permitted in Dickerson and
Robinson. The officers’ seizure of the drugs did
not add significantly to Williams’ invasion of
privacy. Based on the officers’ experience, the
scope of the search, its justification and the
place where it occurred, the district court did
not clearly err in concluding the search of
Williams was not overly intrusive and was correct
in denying the motion to suppress. The district
court made a credibility determination and we
will not interfere with it.

III.   Conclusion

  For the foregoing reasons we affirm the
district court’s decision.